Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1, 8, 10, 12-13, 15-17 and 24 are pending in the application.  Claims 2-7, 9, 11, 14 and 18-23 are cancelled.
Priority
	This application is a continuation of U.S. Patent Application No. 16/467,892, filed  June 7, 2019, which is a National Stage Application of PCT/US2017/065652, filed December 11,  2017, which claims priority to U.S. Provisional Application No. 62/497,952, filed December 9, 2016.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed crystalline solid compounds of Formulas (I2) - (I11) are novel and unobvious over the prior art.  The closest prior art is found in Hong (Organic Letters 2011 13(24):6342-6345; cited previously), which discloses the compound represented by formula: 
    PNG
    media_image1.png
    231
    423
    media_image1.png
    Greyscale
.  However, the disclosed compound fails to meet the limitations of the current claims, as the group corresponding to R2 is not at each occurrence triphenylsilyl.  A person of ordinary skill in the art at the time the current application was effectively filed would not have found the claimed compounds, comprising two different silane-based groups, on R1 and R2 respectively, obvious in view of the cited prior art or its combination with any other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 8, 10, 12-13, 15-17 and 24, renumbered 1-9 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625